Case: 21-60485     Document: 00516444691         Page: 1     Date Filed: 08/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 23, 2022
                                  No. 21-60485
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Edgardo Ixquier-Morales; Mari Elizeth Ixquier-Grave,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A202 131 327
                            Agency No. A202 131 329


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Edgardo Ixquier-Morales and his daughter Mari Elizeth Ixquier-
   Grave are natives and citizens of Guatemala. They have filed a petition
   seeking review of a decision of the Board of Immigration Appeals (BIA)



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60485        Document: 00516444691             Page: 2      Date Filed: 08/23/2022




                                         No. 21-60485


   affirming the immigration judge’s (IJ’s) denial of asylum, withholding of
   removal, and protection under the Convention Against Torture (CAT). 1
           This court has authority to review only the final decision of the BIA
   unless the underlying decision of the IJ influenced the BIA’s decision. Wang
   v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). In Ixquier-Morales’s case, the
   BIA affirmed the findings and conclusions of the IJ. Therefore, this court
   will review both decisions. See id.
           The factual determination that an alien is not eligible for asylum,
   withholding of removal, or CAT protection is reviewed under the substantial
   evidence standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
   Under that standard, this court may not reverse the BIA’s factual findings
   unless the evidence compels a contrary conclusion. Id.
           Ixquier-Morales argues in his pro se brief that jurisdiction never
   vested in the immigration court because his Notice to Appear failed to state
   the time and date of his removal hearing. This argument is foreclosed by this
   court’s precedent in Pierre-Paul v. Barr, 930 F.3d 684, 691-93 (5th Cir. 2019),
   abrogated in part on other grounds by Niz-Chavez v. Garland, 141 S. Ct. 1474
   (2021).
           Ixquier-Morales further argues that the BIA erred in affirming the IJ’s
   finding that he was not eligible for asylum, withholding of removal, or CAT
   protection. 2 As the BIA explained, the gang members targeted Ixquier-


           1
            Because Ixquier-Morales is the lead petitioner and his daughter’s claims for
   immigration relief are derivative of his claim or are dependent on the same facts and
   circumstances of his case, this memo will hereinafter refer only to Ixquier-Morales unless
   otherwise specified.
           2
              As the BIA noted in its decision affirming the denial of Ixquier-Morales’s
   application for immigration relief, the Immigration and Nationality Act does not provide
   for derivative claims for withholding of removal. See Matter of A-K-, 24 I&N Dec. 275, 279
   (BIA 2007). Thus, while Ixquier-Morales’s daughter was potentially eligible for asylum as




                                               2
Case: 21-60485       Document: 00516444691            Page: 3      Date Filed: 08/23/2022




                                       No. 21-60485


   Morales because through his work as a preacher, Ixquier-Morales interfered
   with the gang’s ability to recruit new members and expand its criminal
   enterprise. There was no evidence, however, that the gang was motivated by
   any particular animus towards his religion or because of Ixquier-Morales’s
   position as a church leader or anti-gang activist. Instead, the BIA found that
   “the reason for the gang member’s actions was to stop [the] degradation of
   their criminal enterprise.”        Because Ixquier-Morales failed to present
   sufficient evidence demonstrating a nexus to a protected ground, the BIA
   reasonably concluded that he had failed to satisfy his burden of proof and was
   not eligible for asylum or withholding of removal. See Chen, 470 F.3d at 1134;
   Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009).
            The Government argues that Ixquier-Morales has failed to
   meaningfully challenge the BIA’s denial of his claim for CAT relief and has
   therefore abandoned the issue by failing to brief it. Although pro se briefs are
   liberally construed, arguments that fail to cite authorities, statutes, and
   record citations are deemed abandoned. See Soadjede v. Ashcroft, 324 F.3d
   830, 833 (5th Cir. 2003); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993). Though his arguments on the denial of CAT relief are not extensive,
   a review of Ixquier-Morales’s brief reveals that he has adequately briefed the
   issue.    Nonetheless, Ixquier-Morales has not put forth evidence of a
   Guatemalan public official’s acquiescence or willful blindness to torture that
   is “so compelling that no reasonable factfinder could conclude against it.”
   Wang, 569 F.3d at 537.
            The petition for review is DENIED.




   a derivative beneficiary of her father’s application had he met his burden, she was not
   eligible for withholding of removal. See 8 U.S.C. § 1158(b)(3).




                                             3